DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application, and are under examination.

Information Disclosure Statement
	The Information Disclosure Statements filed June 21, 2019 (2), have been considered.  It is noted, however, that the two IDSs are duplicates.  Therefore, only one initialed/signed copy is provided.

Drawings
	The Petition to Accept Color Drawings, filed March 7, 2019, was granted on July 5, 2019.

Claim Objections
Claims 14-16 are objected to because of the following informalities:  
At claims 14-16, line 2 in each claim, each occurrence of “promote” should be changed to “promotes.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12, at lines 1-2, recites that the landing site is “at least” about 2-50 nucleotides in length, yet there is a cap of 50 nucleotides.  Therefore, it is not clear if the landing site can be more than 50 nucleotides in length because “at least” implies that 2-50 nucleotides is not the maximum encompassed by the claim.
 	Claim 13 depends from claim 12, and is therefore included in this rejection.
	Claim 13, at lines 1-2, recites that the landing site is “at least” about 4-20 nucleotides in length, yet there is a cap of 20 nucleotides.  Therefore, it is not clear if the landing site can be more than 20 nucleotides in length because “at least” implies that 4-20 nucleotides is not the maximum encompassed by the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,266,849.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘849 patent are drawn to compositions and vectors for use in genome engineering methods and for generating a vector library for methods of providing gene edits in cells.  The vectors and synthesized oligonucleotides claimed by the ‘849 patent be used to edit a target region of a cell’s genome, where a Cas9 enzyme is used to create the gene edits.  The ‘849 patent claims that the vectors include guide RNAs that target different target regions.  The ‘849 patent claims up to 106 vectors in the library.  The ‘849 patent claims that the vectors comprise barcodes.  The ‘849 patent claims that the vector a mutation in the protospacer adjacent motif (PAM) region, which is interpreted as a site that confers immunity to nuclease-mediating editing.
The ‘849 patent fails to claim that the library of vectors comprises more than one synthesized editing and recorder cassettes.  The ‘849 patent fails to claim the size of the barcodes.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of ‘849 patent’s compositions and vectors in order to provide for a series of edits in a sequence, which are recorded by the increased number of barcodes, and which enable the series of edits of nucleic acids to be followed and tracked.  The vectors claimed in the ‘849 patent and the editing/recording cassettes claimed in the instant applications allow for the ability to determine the level and order of editing that is provided for by the vectors in the claimed library.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of vectors of the ‘849 patent and the instantly claimed editing-recording cassettes in order to provide for multiplex nucleic acid editing, which can be recorded and tracked by the instantly claimed library.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the size of the barcodes because this provides for a more reproducible and accurate composition to be used in order to edit/record a series of changes in a nucleic acid.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,351,877.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘877 patent provide for methods of genome engineering and generation of a vector library for methods of providing gene edits in cells, which use the editing/recording cassette library of the instant invention.  The ‘877 patent claims methods that employ vectors and synthesized oligonucleotides, as claimed in the instant application, which can then be used to edit a target region of a cells’ genome, where a Cas9 (Type II) enzyme is used to create the gene edits.  
The ‘877 patent fails to claim a library of vectors comprises more than one synthesized editing and recorder cassettes or the size of the library.  The ‘877 patent fails to claim the size of the barcodes or the number of editing/recorder cassettes in the library
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of editing/recorder cassettes in a library for use in the ‘877 patent’s methods in order to provide for a series of edits in a sequence, which are recorded by the increased number of barcodes, and which enable the series of edits of nucleic acids to be followed and tracked.  The method claimed in the ‘877 patent using the editing/recording cassettes claimed in the instant applications allow for the ability to determine the level and order of editing that is provided for by the vectors in the claimed library.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of cassettes used in the method of the ‘877 patent and the instantly claimed editing-recording cassettes in order to provide for multiplex nucleic acid editing, which can be recorded and tracked by the instantly claimed library.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the size of the barcodes used in the ‘877 patent because this provides for a more reproducible and accurate composition to be used in order to edit/record a series of changes in a nucleic acid.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,287,575 (reference application). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘575 patent provide for methods of genome engineering for providing gene edits in cells, which use the editing/recording cassettes of the instant invention.  The ‘575 patent claims methods that employ editing and recording cassettes with barcodes and a PAM mutation, which confers immunity to nuclease-mediated editing.  These cassettes are the same as those claimed by the instant application, which can then be used to edit a target region of a cells’ genome, where a Cas9 (Type II) enzyme is used to create the gene edits.  The ‘575 patent claims that a unique landing site is targeted by the recorder cassettes.
The ‘575 patent fails to claim a library of editing/recorder cassettes that comprise more than one synthesized editing and recorder cassettes or the size of the library.  The ‘575 patent fails to claim the size of the barcodes or the number of editing/recorder cassettes in the library
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of editing/recorder cassettes in a library for use in the ‘575 patent’s methods in order to provide for a series of edits in a sequence, which are recorded by the increased number of barcodes, and which enable the series of edits of nucleic acids to be followed and tracked.  The method claimed in the ‘575 patent using the editing/recording cassettes claimed in the instant applications allow for the ability to determine the level and order of editing that is provided for by the vectors in the claimed library.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of cassettes used in the method of the ‘575 patent and the instantly claimed editing-recording cassettes in order to provide for multiplex nucleic acid editing, which can be recorded and tracked by the instantly claimed library.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the size of the barcodes used in the ‘575 patent because this provides for a more reproducible and accurate composition to be used in order to edit/record a series of changes in a nucleic acid.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,982,278. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘278 patent provide for methods of genome engineering and generation of a vector library for methods of providing gene edits in cells, which use the nucleic acid molecules of the instant invention.  The ‘278 patent claims methods that employ vectors and synthesized oligonucleotides, as claimed in the instant application, which can then be used to edit a target region of a cell’s genome, where a Cas9 (Type II) enzyme is used to create the gene edits.  
The ‘278 patent fails to claim a library of editing/recorder cassettes that comprise more than one synthesized editing and recorder cassettes or the size of the library.  The ‘278 patent fails to claim the size of the barcodes or the number of editing/recorder cassettes in the library
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of editing/recorder cassettes in a library for use in the ‘278 patent’s methods in order to provide for a series of edits in a sequence, which are recorded by the increased number of barcodes, and which enable the series of edits of nucleic acids to be followed and tracked.  The method claimed in the ‘278 patent using the editing/recording cassettes claimed in the instant applications allow for the ability to determine the level and order of editing that is provided for by the vectors in the claimed library.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of cassettes used in the method of the ‘278 patent and the instantly claimed editing-recording cassettes in order to provide for multiplex nucleic acid editing, which can be recorded and tracked by the instantly claimed library.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the size of the barcodes used in the ‘278 patent because this provides for a more reproducible and accurate composition to be used in order to edit/record a series of changes in a nucleic acid.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the instantly claimed nucleic acids in ‘278 patent’s methods to create and record the desired gene edit libraries in target region sequences.

 Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,017,760. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘760 patent provide for methods of genome engineering and generation of a vector library for methods of providing gene edits in cells, which use the editing/recording cassette library of the instant invention.  The ‘760 patent claims methods that employ vectors and synthesized oligonucleotides, as claimed in the instant application, which can then be used to edit a target region of a cell’s genome, where a Cas9 (Type II) or Cpf1 (Type V) enzyme is used to create the gene edits.  
The ‘760 patent fails to claim a library of vectors comprises more than one synthesized editing and recorder cassettes or the size of the library.  The ‘760 patent fails to claim the size of the barcodes or the number of editing/recorder cassettes in the library
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of editing/recorder cassettes in a library for use in the ‘760 patent’s methods in order to provide for a series of edits in a sequence, which are recorded by the increased number of barcodes, and which enable the series of edits of nucleic acids to be followed and tracked.  The method claimed in the ‘760 patent using the editing/recording cassettes claimed in the instant applications allow for the ability to determine the level and order of editing that is provided for by the vectors in the claimed library.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to increase the number of cassettes used in the method of the ‘760 patent and the instantly claimed editing-recording cassettes in order to provide for multiplex nucleic acid editing, which can be recorded and tracked by the instantly claimed library.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the size of the barcodes used in the ‘760 patent because this provides for a more reproducible and accurate composition to be used in order to edit/record a series of changes in a nucleic acid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gill et al. (PCT Patent Application Publication No. WO 2015/123339, and cited in the Information Disclosure Statement filed June 21, 2019) disclose a composition comprising donor nucleic acids a PAM mutation, and editing oligonucleotides.  However, Gill fails to disclose or suggest a library of editing and recording cassettes designed to incorporate barcodes within proximity of one another into a target sequence to form a barcode array.  The barcode array provides a “history” for each round of editing, which may be tracked over time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636